Moyer, C.J.,
dissenting.
{¶ 16} I dissent from the majority’s conclusions regarding the Cuyahoga County Board of Revision’s decision and from its disposition of the appeal. The majority analogizes these combined cases to Dayton-Montgomery Cty. Port Auth. v. Montgomery Cty. Bd. of Revision, 113 Ohio St.3d 281, 2007-Ohio-1948, 865 N.E.2d 22, but there is a crucial difference. In Dayton, we concluded that “the cost evidence before the [Board of Tax Appeals] sufficed to establish a prima facie basis for determining value with respect to both [of the Board of Tax Appeals’] points of concern.” Id. at ¶ 18. We expressly distinguished Simmons v. Cuyahoga Cty. Bd. of Revision (1998), 81 Ohio St.3d 47, 689 N.E.2d 22, from Dayton by noting that Dayton itself was not a case “in which ‘there is no evidence from which the [Board of Tax Appeals] can independently determine value.’ ” Dayton at ¶ 15-16, quoting Simmons at 49, 689 N.E.2d 22. Thus, the presence of prima facie evidence supporting the property owner’s valuation of the property in Dayton led us to conclude that “it became the burden of the county *454or the school board to rebut the sufficiency of the [property owner’s] evidence as to both points.” Dayton at ¶ 20.
{¶ 17} By contrast, the only possible basis for the board of revision’s modification of the auditor’s valuation in the present case is the opinion of value the owner presented at the board of revision hearing. The Board of Tax Appeals noted that it had been critical of such opinions in the past “ ‘when they are presented solely by persons representing property owners without any identification of the author thereof or underlying substantiation.’ ” 1 The Board of Tax Appeals found that in the present case, although “the author(s) of the subject owner’s opinion of value was identified at the [board of revision] hearing, the author was not present to testify or be cross examined concerning the basis for the conclusions made within the report or to provide insight into the opinion’s preparation, including the underlying support for the positions expressed.”
{¶ 18} This deficiency in the evidence the owner presented to the board of revision justifies the Board of Tax Appeals’ reversion to the auditor’s determination of value. In this case, unlike in Dayton, there was no evidence before the Board of Tax Appeals that permitted an independent determination of value.
{¶ 19} The remaining obstacle to reverting to the auditor’s valuation lies in the Board of Tax Appeals’ finding that “it would be improper to value the subject parcel separate from the remaining complex” inasmuch as “the highest and best use of the subject property is as a single economic unit” with other parcels. The dissenting member of the Board of Tax Appeals pointed out that the board of education “has failed to show the auditor’s value is anymore [sic] indicative of true value than the decision of the [board of revision]” in this regard. But, as the majority states, citing Strongsville Bd. of Edn. v. Cuyahoga Cty. Bd. of Revision (1997), 77 Ohio St.3d 402, 405-406, 674 N.E.2d 696, the determination whether parcels should be valued as a single economic unit is a factual conclusion, and I concur with the majority that the evidence simply did not support this determination by the Board of Tax Appeals. The Board of Tax Appeals also failed to identify which other parcels should be considered with the parcel at issue in this case. Nor did the Board of Tax Appeals explain how all the parcels could be valued together when the Board of Tax Appeals itself could exercise jurisdiction over only the parcel at issue before it.
{¶ 20} Thus, while I concur in the majority’s decision to reject the Board of Tax Appeals’ “single economic unit” finding, I respectfully dissent from the *455majority’s reversal of the Board of Tax Appeals’ decision and would affirm the Board of Tax Appeals’ decision to reinstate the auditor’s valuation.
Kolick & Kondzer and Thomas A. Kondzer; and John P. Desimone, for appellee.
Sleggs, Danzinger & Gill Co., L.P.A., and Todd W. Sleggs, for appellant.
Lanzinger and Cupp, JJ., concur in the foregoing opinion.

. Bedford Bd. of Edn. v. Cuyahoga Cty. Bd. of Revision (Nov. 10, 2005), BTA Nos. 2004-A-287 and 2004-A-288, quoting Olentangy Bd. of Edn. v. Delaware Cty. Bd. of Revision (Dec. 18, 1998), BTA No. 1997-M-848.